Name: Commission Regulation (EEC) No 3073/92 of 26 October 1992 re- establishing the levying of customs duties on products of categories 14, 16, 27 and 29 (order Nos 40.0140, 40.0160, 40.0270 and 40.0290), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 92 Official Journal of the European Communities No L 310/9 COMMISSION REGULATION (EEC) No 3073/92 of 26 October 1992 re-establishing die levying of customs duties on products of categories 14, 16, 27 and 29 (order Nos 40.0140, 40.0160 , 40.0270 and 40.0290), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply 40.0290), originating in Thailand, the relevant ceiling respectively amounts to 46 000, 99 000, 260 000 and 124 pieces ; Whereas on 24 April 1992 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 14, 16, 27 and 29 (order Nos 40.0140, 40.0160, 40.0270 and HAS ADOPTED THIS REGULATION : Article 1 As from 30 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(unit) CN code Description 40.0140 14 6201 11 00 Men's or boy's woven overcoats, rain - and other (1 000 pieces) ex 6201 12 10 coats, cloaks and capes, of wool, of cotton or of ex 6201 12 90 man-made textile fibres (other than parkas) (of ex 6201 13 10 category 21 ) ex 6201 13 90 6210 20 00 40.0160 16 6203 11 00 Men's or boy's suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool, of cotton or of 6203 19 10 man-made fibres, excluding ski suits. Men's or 6203 19 30 boys tracksuits with lining, with an outer shell of a 6203 21 00 single identical fabric, of cotton or of man-made 6203 22 80 fibres 6203 23 80 6203 29 18 6211 32 31 6211 33 31 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). No L 310/10 Official Journal of the European Communities 27. 10 . 92 Order No Category(unit) CN code Description 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts (1 000 pieces) 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0290 29 6204 1 1 00 Women's or girls' suits and ensembles, other than (1 000 pieces) 6204 12 00 knitted or crocheted, of wool, of cotton or man ­ 6204 1 3 00 made fibres, excluding ski suits. Women's or girls ' 6204 19 10 tracksuits with lining, with an outer shell of a 6204 21 00 single identical fabric of cotton or of man-made 6204 22 80 fibres 6204 23 80 6204 29 18 6211 42 31 6211 43 31 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1992. For the Commission Christiane SCRIVENER Member of the Commission